DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-9 and 14-19 (Original)
Claims 1, 10 and 12 (Currently Amended)
Claim 20 (Previously Presented)
Claims 2, 11 and 13 (Canceled)

Allowable Subject Matter
Claims 1, 3-10, 12 and 14-20 are allowed.
Regarding claim 1, prior art does/do not suggest or teach, among other claimed allowable features, “when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold, control the first communication interface to switch off the direct current output, and send a first charging stop command via the first communication interface, wherein the first charging stop command is configured to indicate the electronic device to switch off a second communication interface of the electronic device;
send output voltage information of the first communication interface and output   current information of the first communication interface to the electronic device; and      control the first communication interface to switch off the direct current output when       receiving a second charging stop command fed back by the electronic device, wherein   the second charging stop command is fed back when the electronic device determines  that the output voltage of the first communication interface is greater than the voltage     threshold and/or the output current of the first communication interface is greater than    the current threshold according to the output voltage information and the output current information.”, in combination with all other elements recited in claim 1.
Claims 3-9 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior art does/do not suggest or teach, among other claimed allowable features, “ the charging control circuit is configured to receive a first charging stop command sent from the power adapter via the second communication interface, and to drive the second communication interface to switch off according to the first charging stop command to switch off a direct current receiving interface, the first charging stop command is sent by the power adapter when the power adapter determines that an output voltage of the power adapter is greater than a voltage threshold and/or an output current of the power adapter is greater than a current threshold, and that it is need to switch off the direct current output of the power adapter; 
the charging control circuit is further configured to receive output voltage information and output current information of the power adapter via the second              communication interface; and when determining that the output voltage of power adapter is greater than the voltage threshold and/or the output current of power adapter is greater than the current threshold according to the output voltage information and the output current information, switch off the direct current receiving interface, and send a   second charging stop command via the second communication interface.”, in combination with all other elements recited in claim 10.
Regarding claim 12, prior art does/do not suggest or teach, among other claimed allowable features, “when an output voltage of the first communication interface is greater than a voltage threshold and/or an output current of the first communication interface is greater than a current threshold, control the first communication interface to switch off the direct current output, and send a first charging stop command via the first communication interface, wherein the first charging stop command is configured to indicate the electronic device to switch off a second communication interface of the electronic device; the charging control device comprises: a second communication interface; and a charging control circuit, wherein the charging control circuit is coupled to a battery in the electronic device and the second communication interface, the charging control circuit is configured to receive the first charging stop command sent from the power adapter via the second communication interface, and to drive the second communication interface to switch off according to the first charging stop command to switch off a direct current receiving interface, the first charging stop command is sent by the power adapter when the power adapter determines that the output voltage of the power adapter is greater than the voltage threshold and/or the output current of the power adapter is greater than the current threshold, and that it is need to switch off the direct current output of the power adapter;
the main control circuit is further configured to send output voltage information of the first communication interface and output current information of the first                     communication interface to the electronic device; and control the first communication interface to switch off the direct current output when receiving a second charging stop command fed back by the electronic device, wherein the second charging stop              command is fed back when the electronic device determines that the output voltage of   the first communication interface is greater than the voltage threshold and/or the output current of the first communication interface is greater than the current threshold             according to the output voltage information and the output current information.”, in combination with all other elements recited in claim 12.
Claims 14-20 are also allowed as they further limit allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 26, 2022